Citation Nr: 1526553	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-03 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, social phobia, and depression.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to August 1983 and from December 1985 to December 1988.  He also served in the National Guard from December 1988 to August 2004.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in an April 2015 video conference Board hearing, the transcript of which is included in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the April 2015 Board hearing, and in the June 2012 VA examination, the Veteran reported that during service he received mental health treatment for anxiety and social phobia at Fort Lee, Fort Lewis, and Fort Benning in approximately December 1985 and 1986.  See June 2012 VA examination report; see also April 2015 Board Hearing Transcript at pgs. 10-11.

Although the record contains a variety of service treatment notes, including an August 1985 enlistment examination and an October 1988 service separation examination, there are no records pertaining to the Veteran's claimed in-service mental health treatment.  Further, although the Veteran also served in the National Guard from December 1988 to April 2004, there are no service treatment records dated past 1998, to include a 2004 service separation examination report.  Given the Veteran's consistent statements regarding mental health treatment during his period of active duty (i.e., from December 1985 to December 1988), and what appears to be incomplete service treatment records from the Veteran's National Guard service from December 1988 to April 2004, the Bord finds that additional efforts should be made to obtain any treatment notes from Fort Lee, Fort Lewis, and Fort Benning starting in 1985, and National Guard records from December 1988 to April 2004.

Further, the Veteran was afforded a VA examination in June 2012.  The examiner diagnosed the Veteran with generalized anxiety disorder, social phobia, and depression.  The examiner opined that the Veteran's disorders were not related to service.  In support of this opinion, the examiner stated that the Veteran was currently in remission from most of his anxiety and all of his depression.  The examiner further stated that "it would be easy to say that his anxiety began and/or was treated in his long military history except that there were no records seen to verify even a single MH contact."  With the large number of treatments reported by the Veteran at three different medical centers, the examiner stated that "there should have been some evidence" in the claims file.  In the Veteran's defense, the examiner noted that "it is possible that his medical records are incomplete as evidenced by no final discharge physical seen which might have corroborated his verbal history."

As discussed above, the Board is remanding the case in order to obtain any outstanding service treatment records.  Further, the Board finds that an addendum opinion is warranted, regardless of whether new service treatment records are obtained, because the VA examiner did not address a service record pertinent to the Veteran's claim.  Specifically, the examiner noted that the December 1983, May 1985, August 1985, October 1988, February 1993, and July 1998 service physical examination reports were negative for any mental health related problems including anxiety and depression.  However, the examiner did not address an October 1988 report of medical history, completed by the Veteran at service separation from active duty, where he specifically checked "yes" as to having "frequent trouble sleeping," "depression or excessive worry," "nervous trouble of any sort," and "periods of unconsciousness."  Despite the examiner's review and discussion of numerous service treatment examination reports (showing no psychiatric symptoms or diagnoses), it appears that the examiner may not have reviewed the October 1988 report of medical history, which shows reports of psychiatric symptoms that may have been associated with an in-service psychiatric disorder.  Accordingly, an addendum opinion addressing this evidence should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain all service treatment records for the Veteran's period of service in the National Guard from all appropriate sources.  Specifically, attempt to obtain the 2004 service separation examination report and any treatment provided to the Veteran at Fort Lee, Fort Lewis, and Fort Benning in approximately December 1985 and 1986.

All negative responses should be properly documented in the record.

3.  Obtain any updated VA treatment records of the Veteran and associate them with the record.

3.  Then, the claims file should be returned to the examiner who prepared the June 2012 VA examination report regarding the Veteran's psychiatric disorders.  The claims file and a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  If the examiner is unavailable, another suitable examiner should provide the opinion.  If additional examination is required, it should be scheduled and the Veteran should be notified.  The examiner should be requested to prepare an addendum medical opinion supported by a rationale on the following:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the currently diagnosed psychiatric disorders (i.e., generalized anxiety disorder, social phobia, and depression) had their onset in service or are otherwise related to the Veteran's active service, to include the period of active duty service from December 1985 to December 1988?  

(Note):  The examiner is asked to specifically address the October 1988 report of medical history where the Veteran checked "yes" as to having "frequent trouble sleeping," "depression or excessive worry," "nervous trouble of any sort," and "periods of unconsciousness."  

4.  After all development has been completed, readjudicate the Veteran's claim.  If the benefit sought is not granted, furnish the Veteran with a Supplemental Statement of the Case, and allow a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




